      Case 4:18-cr-00223-RCC-DTF Document 278 Filed 06/11/19 Page 1 of 1
                                                                          FILED
                                                                          RECEIVED   -   LODGED
                                                                   -i-=--!.!=~~--==~Copy

 1                                                                       JUN 1 1 2019
 2
 3
 4
 5                           IN THE UNITED STATES DISTRICT COURT
 6                                  FOR THE DISTRICT OF ARIZONA
 7
 8    United States of America,                          No. CR-18-00223-TUC-RCC(DTF)
 9                     Plaintiff,
                                                         RETURN OF -EXHIBITS
10    v.
11    Scott Daniel Warren,
12                     Defendant.
13
14    Receipt is hereby acknowledged for the exhibits submitted and or admitted during the Jury
15    Trial' conducted 5/29/2019 through 6/7/2019.

16
17    201,202,203A,210,211,212,213,214,215,216,217,220,233,234,235,239,24~246
18    and 247.                       \


19
20
21
_22   Exhibits shall be kept in my/our possession until all appeal time has run in this matter o;
23    until further Order of the Court.
24
25    Dated:     rJ (t / ~                 . By:

26                                                 Gregory Kuykendall/Amy Knight
                                                   Defense Coun~el Signature
27
28
